Citation Nr: 0843786	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Osgood-Schlatter's disease of the right knee.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Los Angles, California, 
Regional Office (RO) that denied the reopening of the 
veteran's claims of entitlement to service connection for 
headaches and Osgood-Schlatter's disease of the right and 
left knees.


FINDINGS OF FACT

1.  In an August 1975 rating decision, the RO denied the 
veteran's claims for service connection for headaches and 
Osgood-Schlatter's disease of the right and left knees.  
Notice was issued to the veteran thereafter, but he did not 
appeal.

2.  Evidence received since the August 1975 rating decision 
is new but not material, as it does not relate to an 
unestablished fact necessary to substantiate the claims of 
entitlement to service connection for headaches and Osgood-
Schlatter's disease of the right and left knees.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 1975 decision which denied reopening the claim of 
entitlement to service connection for headaches; the claim is 
not reopened and remains final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has not been received since the 
RO's August 1975 decision which denied reopening the claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the right knee; the claim is not reopened and 
remains final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  New and material evidence has not been received since the 
RO's August 1975 decision which denied reopening the claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the left knee; the claim is not reopened and 
remains final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Board notes that the veteran's claims 
of entitlement to service connection for headaches and 
Osgood-Schlatter's disease of the right and left knees were 
initially denied in an August 1975 rating decision, as there 
was evidence that the veteran's disabilities pre-existed 
service and no evidence to show that the disabilities were 
aggravated during service or evidence to provide a link 
between the veteran's disabilities and his service.  See 
38 U.S.C. §§ 310, 353 (West 1970) (now codified at 
38 U.S.C.A. §§ 1110, 1153; see also 38 C.F.R. §§ 3.303, 
3.306).  In reaching its decision, the RO considered the 
veteran's service treatment records, DD-214 form, and 
treatment records from the VA medical center (VAMC) in Long 
Beach from December 1974 to October 1979.  The veteran 
received notice of the decision in August 1975 and did not 
file an appeal.  Thus, the decision became final.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2008).

In October 2003, the veteran filed to reopen his claim of 
entitlement to service connection for headaches and Osgood-
Schlatter's disease of the right and left knees.  The Board 
notes that before it may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As noted, a final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 
5108.  The Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted subsequent to the RO's August 1975 rating 
decision includes service treatment records, a DD-214 form, a 
VA examination dated in September 1986, treatment reports 
from the VAMC in Long Beach from 1974 to 1979 and the VAMC in 
Loma Linda from 2002 to 2004.  

The veteran's treatment records and DD-214 form were on file 
in August 1975; thus, they are not new.  

The Board finds that the treatment records from VAMCs and the 
VA examination, are new because they had not been previously 
submitted to agency decisionmakers, and are neither 
cumulative nor redundant.  This evidence is not material 
however.  While the newly received evidence shows treatment 
of the veteran's disorders, it does not show that the 
veteran's disorders were aggravated by his service.  There is 
no evidence provided which indicates that the veteran's 
headaches and Osgood-Schlatter's disease of the right and 
left knees increased in severity beyond their natural 
progression in service.  Thus, the newly received evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims.

As for the veteran's statements, to the extent he maintains 
that his disorders increased in severity during service, his 
statements are not new and material.  As a layperson, he is 
not competent to offer an opinion that requires medical 
expertise. Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

As the evidence submitted since the August 1975 rating 
decision is neither new nor material, the veteran's claims to 
reopen are denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The RO sent pre-adjudicative VCAA notice to the veteran in 
February 2004, informing him of the notice that would be 
necessary to establish a claim for service connection.  With 
regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The February 2004 letter also informed the veteran of what 
qualifies as new and material evidence and enumerated 
specific evidence that would assist the veteran in 
establishing his claims.

The Court in Dingess/Hartman, 19 Vet. App. 473, 484 (2006) 
holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  As 
discussed above, the veteran was notified of what was needed 
to substantiate the claims for service connection in the 
February 2004 letter.  The veteran was not provided with 
notice of elements (4) and (5) (degree of disability and 
effective date).

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection in February 
2004, prior to the initial adjudication of the claims.  
Further, as discussed in detail above, the claims for service 
connection are not reopened and remain final.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA left intact 
the requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002).  Since the Board is finding that new and 
material evidence has not been submitted, any failures 
regarding notice are deemed to be non-prejudicial.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for headaches, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for Osgood-Schlatter's 
disease of the right knee, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for Osgood-Schlatter's 
disease of the left knee, the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


